
	
		II
		112th CONGRESS
		1st Session
		S. 1957
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2011
			Mr. Coburn (for himself,
			 Mr. Sessions, Mr. Chambliss, Mr.
			 Burr, Mrs. McCaskill,
			 Ms. Collins, Mr. Begich, Mr.
			 McCain, Ms. Ayotte,
			 Mr. Hatch, Mr.
			 Paul, Mr. Heller,
			 Mr. Crapo, Mr.
			 Coats, Mr. Enzi,
			 Mr. DeMint, Mr.
			 Thune, Mr. Rubio,
			 Mr. Johnson of Wisconsin,
			 Mr. Lee, Mr.
			 Boozman, Mr. Hoeven,
			 Mr. Cornyn, Mr.
			 Vitter, Mr. Graham,
			 Mr. Kyl, Mr.
			 Toomey, Mr. McConnell,
			 Mr. Risch, Mr.
			 Wicker, Mr. Inhofe, and
			 Mr. Barrasso) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide taxpayers with an annual report disclosing the
		  cost of, performance by, and areas for improvements for Government programs,
		  and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayers Right to Know
			 Act.
		2.Requirements
			 relating to annual report on cost of, performance by, and areas for
			 improvements for Government programs
			(a)Requirement To
			 identify and describe programsEach fiscal year, for purposes of
			 the report required by subsection (b), the head of each agency shall—
				(1)identify and describe every program
			 administered by the agency;
				(2)for each such
			 program—
					(A)determine the
			 total administrative expenses of the program;
					(B)determine the
			 expenditures for services for the program;
					(C)estimate the
			 number of clients served by the program and beneficiaries who received
			 assistance under the program (if applicable); and
					(D)estimate—
						(i)the
			 number of full-time employees who administer the program; and
						(ii)the
			 number of full-time equivalents (whose salary is paid in part or full by the
			 Federal Government through a grant or contract, a subaward of a grant or
			 contract, a cooperative agreement, or another form of financial award or
			 assistance) who assist in administering the program; and
						(3)identify programs
			 within the Federal Government (whether inside or outside the agency) with
			 duplicative or overlapping missions, services, and allowable uses of
			 funds.
				(b)Relationship to
			 Catalog of Domestic AssistanceWith respect to the requirements
			 of subsections (a)(1) and (a)(2)(B), the head of an agency may use the same
			 information provided in the catalog of domestic and international assistance
			 programs in the case of any program that is a domestic or international
			 assistance program.
			(c)ReportNot
			 later than February 1 of each fiscal year, the head of each agency shall
			 publish on the official public website of the agency a report containing the
			 following:
				(1)The information
			 required under subsection (a) with respect to the preceding fiscal year.
				(2)The latest performance reviews (including
			 the program performance reports required under section 1116 of title 31, United
			 States Code) of each program of the agency identified under subsection (a)(1),
			 including performance indicators, performance goals, output measures, and other
			 specific metrics used to review the program and how the program performed on
			 each.
				(3)For each program
			 that makes payments, the latest improper payment rate of the program and the
			 total estimated amount of improper payments, including fraudulent payments and
			 overpayments.
				(4)The total amount
			 of unspent and unobligated program funds held by the agency and grant
			 recipients (not including individuals) stated as an amount—
					(A)held as of the
			 beginning of the fiscal year in which the report is submitted; and
					(B)held for five
			 fiscal years or more.
					(5)Such
			 recommendations as the head of the agency considers appropriate—
					(A)to consolidate
			 programs that are duplicative or overlapping;
					(B)to eliminate waste
			 and inefficiency; and
					(C)to terminate lower
			 priority, outdated, and unnecessary programs and initiatives.
					(d)DefinitionsIn
			 this Act:
				(1)Administrative
			 expensesThe term administrative costs has the
			 meaning as determined by the Director of the Office of Management and Budget
			 under section 504(b)(2) of Public Law 111–85 (31 U.S.C. 1105 note), except the
			 term shall also include, for purposes of that section and this section, with
			 respect to an agency—
					(A)costs incurred by
			 the agency as well as costs incurred by grantees, subgrantees, and other
			 recipients of funds from a grant program or other program administered by the
			 agency; and
					(B)expenses related to personnel salaries and
			 benefits, property management, travel, program management, promotion, reviews
			 and audits, case management, and communication about, promotion of, and
			 outreach for programs and program activities administered by the agency.
					(2)ServicesThe
			 term services has the meaning provided by the Director of the
			 Office of Management and Budget and shall be limited to only activities,
			 assistance, and aid that provide a direct benefit to a recipient, such as the
			 provision of medical care, assistance for housing or tuition, or financial
			 support (including grants and loans).
				(3)AgencyThe
			 term agency has the same meaning given that term in section
			 551(1) of title 5, United States Code, except that the term also includes
			 offices in the legislative branch other than the Government Accountability
			 Office.
				(4)Performance
			 indicator, performance goal, output measure, program activityThe
			 terms performance indicator, performance goal,
			 output measure, and program activity have the
			 meanings provided by section 1115 of title 31, United States Code.
				(5)ProgramThe
			 term program has the meaning provided by the Director of the
			 Office of Management and Budget and shall include, with respect to an agency,
			 any organized set of activities directed toward a common purpose or goal
			 undertaken by the agency that includes services, projects, processes, or
			 financial or other forms of assistance, including grants, contracts,
			 cooperative agreements, compacts, loans, leases, technical support,
			 consultation, or other guidance.
				3.Amendments to
			 catalog of Federal domestic assistance programs
			(a)Addition of
			 international assistance programs
				(1)In
			 generalSection 6101 of title 31, United States Code, is amended
			 by adding at the end the following:
					
						(7)The term international
				assistance has the meaning provided by the Director of the Office of
				Management and Budget and shall include, with respect to an agency, assistance
				including grants, contracts, compacts, loans, leases, and other financial and
				technical support to—
							(A)foreign
				nations;
							(B)international
				organizations;
							(C)services provided
				by programs administered by any agency outside of the territory of the United
				States; and
							(D)services funded by
				any agency provided in foreign nations or outside of the territory of the
				United States by non-governmental organizations and entities.
							(8)The term
				assistance program means each of the following:
							(A)A domestic
				assistance program.
							(B)An international
				assistance
				program.
							.
				(2)Conforming
			 amendments
					(A)Section 6102 of
			 title 31, Untied States Code, is amended—
						(i)in
			 subsection (a), in the matter preceding paragraph (1), by striking
			 domestic both places it appears; and
						(ii)in
			 subsection (b), by striking domestic.
						(B)Section 6104 of
			 such title is amended—
						(i)in
			 subsections (a) and (b), by inserting and international
			 assistance after domestic assistance each place it
			 appears; and
						(ii)in the section heading, by inserting
			 and
			 international after domestic.
						(b)Additional
			 information required To be included catalogSection 6104(b) of title 31, United States
			 Code, is amended—
				(1)by striking
			 and at the end of paragraph (2);
				(2)by striking the
			 period at the end of paragraph (3) and inserting a semicolon; and
				(3)by adding at the
			 end the following new paragraphs:
					
						(4)the information required in paragraphs (1)
				through (4) of subsection (b) of the Taxpayers Right to Know Act;
						(5)the budget
				function or functions applicable to each assistance program contained in the
				catalog;
						(6)with respect to
				each assistance program in the catalog, an electronic link to the annual report
				required by section 2(b) of the Taxpayers Right to Know Act by the agency that
				carries out the assistance program; and
						(7)the authorization and appropriation amount
				provided by law for each assistance program in the catalog in the current
				fiscal year, and a notation if the program is not authorized in the current
				year, has not been authorized in law, or does not receive a specific line item
				appropriation.
						.
				(c)Report related
			 to compliance with catalog requirementsSection 6104 of title 31,
			 United States Code, is further amended by adding at the end the following new
			 subsection:
				
					(e)ComplianceOn the website of the catalog of Federal
				domestic and international assistance information, the Administrator shall
				provide the following:
						(1)Contact
				informationThe title and
				contact information for the person in each agency responsible for the
				implementation, compliance, and quality of the data in the catalog.
						(2)ReportAn
				annual report compiled by the Administrator of domestic assistance programs,
				international assistance programs, and agencies with respect to which the
				requirements of this chapter are not
				met.
						.
			(d)Bulk downloads
			 of dataSection 6103 of such title is amended by adding at the
			 end the following new subsection:
				
					(d)Bulk
				downloadsThe information in
				the catalog of domestic and international assistance under section 6104 of this
				title shall be available on a regular basis through bulk downloads from the
				website of the
				catalog.
					.
			(e)Revision to
			 agency definitionSection 6101(2) of such title is amended by
			 inserting before the period at the end the following: except such term
			 also includes offices in the legislative branch other than the Government
			 Accountability Office.
			4.Regulations and
			 implementation
			(a)RegulationsNot
			 later than 120 days after the date of the enactment of this Act, the Director
			 of the Office of Management and Budget shall prescribe regulations to implement
			 this Act.
			(b)ImplementationThis
			 Act shall be implemented beginning with the first full fiscal year occurring
			 after the date of the enactment of this Act.
			
